Beck, J.
(After-stating the foregoing facts.) An examination of the will of the testator will show, that, relatively to the stock in three specified companies, a common purpose or scheme pervaded the entire will, in the respect hereafter mentioned. Certain shares of this stock were left to the legatees. As to some of these, there were trusts or limitations over, and it was also specified that the bequest as to the stock was subject to a restriction stated in a later item of the will; and similar language as to a limitation was used in regard to another distributive share, where there was no trust. By the third item a share in the estate was left to a son. This included stock in the same three companies. Here there was no declaration of a trust or remainder over, and no specific reference *741made to a future item. Then followed item 4. This began with the following words: “I desire and direct that all the shares of stock of the Lamar & Rankin Drug Company, the ‘ S. S. S.’ (Swift’s Syphilitic Specific) Company, and the Bradfield Regulator Company, herein devised under the preceding items and paragraphs of this my will, shall be held by my executors, hereinafter named, until the first day of January in the year of our Lord 1925,” when a distribution should take place. It is beyond controversy that this language was sufficiently broad to cover the shares of stock in the three companies mentioned which had previously been bequeathed to all of the legatees, including those which had been bequeathed to the pon absolutely, as well as those which had been bequeathed to others incumbered with a trust or remainder. Therefore item four began by dealing with all the shares of stock in those three companies, which had been bequeathed, and not merely some of them. It was then declared, that, at the date mentioned, the stock should be distributed among the legatees mentioned in items one and three and paragraphs (A), (B), (C), (D), and (E) of item two, as in each of said items and paragraphs written. It could not have been the purpose of the testator, by this language, to limit the retention of stock until the date mentioned merely by saying that, when it should be divided, it should be distributed as written in previous items and paragraphs of the will. After providing for divisions of dividends and profits arising from the stock in the interval, the item then declared: “The corpus and income herein provided for,” etc. What corpus and income was “herein provided for”? Obviously it included all of the shares of stock in the three named companies previously mentioned, for, as stated above, the item is careful to cover and provide for all such shares dealt with in any preceding item of the will. Therefore, when the expression, “ the corpus and income herein provided for,” was employed, it could not be restricted to anything less than all the shares in those companies which had previously been provided for. Omitting for the moment the reference to the uses and trusts applicable to some of the distributive shares, the item then proceeds: “provided, however, that if any of the legatees, to whom the same is devised,, shall die before the first day of January, 1925, leaving no child or children, the income and dividends from the said stocks so bequeathed to such legatee, as well as the stock, shall re*742vert to and become a part of my estate to be distributed amongst my surviving children in equal shares.” What is the meaning of the words, “if any of the legatees, to whom the same is devised”? The same as what? Unquestionably the same as something which had preceded, — the same stock as that which had been mentioned, or as to which provision had been already made in that item. As has been seen, there had been a provision and reference so made to all of the stock in the three companies which had been bequeathed in previous portions of the will. What, then, could the same stock mean, except all of the stock which had been so bequeathed? To be the same it must be all, not a part, of whatever those words refer to. It Can not be held that the statement, “ the corpus and income herein provided for to be subject to the same uses, trusts, and limitations as is provided for in item first, and paragraphs (B), (C), (D), and (E) of this my will and testament,” operated to limit the other provision for a reversion of the stock to only so much of it as had been made subject to certain uses, trusts, and limitations in the previous item and paragraphs mentioned. The testator was preserving and carrying forward the uses, trusts, and limitations respectively applicable to certain distributive shares. But by so doing he did not cut down the amount of the stock dealt with in item four from the whole to only a fractional part, or destroy the express provision for a reversion, applicable to all the stock.
This construction is further borne out by the fact that there was an excess of shares in the three companies beyond those which had been specifically bequeathed in previous items of the will. In the item which is now under consideration the testator undertook to deal with this excess, thus showing that he had in view, in making this item of the will, the entire stock in these three companies, first, that which he had previously bequeathed specifically, and second, all the excess of stock in those companies which he might own and which he had not previously specifically dealt with. In other words, the fourth item of the will shows an intent on the part of the testator to deal with the stock in these three companies entirely and in accordance with a general testamentary purpose in the respect mentioned. In that portion of the item which deals with the excess of the stock it was provided, that, “ in the event of the death of any one of my children before January 1, 1925, leaving no *743child or children, then his or her share of this stock, as well as the dividends, shall revert to my estate to be distributed amongst my surviving children, share and share alike.” In this connection again the testator mentioned the trusts and limitations previously created as to certain shares of the estate, and, in pursuance of the general scheme in that regard, said: “the said stock and dividends therefrom to be subject to the same uses, trusts, and limitations as is provided for in paragraphs (B), (C), (D), and (E) of this my will.” It can not be successfully contended that, by this reference, the testator intended to limit the provision for distribution of the excess, so as to make the clause as to a reversion apply to only a part of such excess.
So that, construing the fourth item as a whole, the references to the uses, trusts, and limitations expressed in other items neither limited the amount of stock dealt with in that item, nor the general provision (applicable to all of the stock so dealt with) that upon the death of a legatee prior to the date fixed for distribution, leaving no child or children, the stock applicable to that share should revert to the estate and be distributed among the testator’s surviving children in equal shares. This construction gives to the will a consistent testamentary scheme as to these stocks. The construction which would exclude from the reversionary provision the bequest of stock in the companies to the son, contained in the third item of the will, would attribute to-the testator inconsistency, and lack of harmony in intent as to these stocks. Carrying out the same general purpose, by item six it is provided, that, should any of the property “ herein bequeathed ” revert to the estate, it should “be divided equally amongst my surviving children.” He again adds, “to be held for such uses and trusts and with the same restrictions and limitations as attach to the legacies herein bequeathed to such children.”
If the construction which we have thus placed upon item four is a correct one, it is evident that it must be construed with and modifies the broad language employed in the third item, which gave absolutely some of these stocks to one of the testator’s sons. A testator unquestionably has the power, after having given, in one item of his will, a bequest to a legatee for himself and his heirs forever, to attach a condition, by a later item, under which the property will revert upon a certain contingency. If the contingency *744did not happen, the legatee would have an absolute title. If it did happen, there would be- a reversion. The question is not can he do it, but has he done it. We think that the testator has by the fourth item expressly provided for a reversion applicable to this distributive share as well as to others. The decree of the court was in accordance with what is ruled above.

Judgment affirmed on main bill of exceptions. Cross-bill of exceptions dismissed.


All the Justices concw, except Hill, J., not presiding.